Citation Nr: 1115924	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses not previously authorized, in the amount of $140.39, that were incurred for treatment at the Ochsner Foundation Medical Center (Ochsner ER) on June 30, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs (VA) Veterans Integrated Service Network (VISN) in New Orleans, Louisiana, with subsequent review by the South Central VA Healthcare Network (HCN).

As the Veteran's claims file has not been associated with his medical appeals file, the Board is unable to determine the verified period of his active duty service.  However, the agency of original jurisdiction (AOJ) determined that the Veteran had honorable active duty service from July 1964 to July 1968, and there is no indication that such determination is erroneous.  As such, for the purposes of the current appeal, the Board finds that the Veteran had qualifying active duty service.

The Veteran and his wife testified before the undersigned Veterans Law Judge via videoconference hearing at the RO in June 2010, and a transcript of that hearing is associated with the claims file.  The Board notes that evidence and information was received from the Veteran and a Congressional representative after the last adjudication of this matter by the AOJ.  However, such evidence is duplicative of what was previously considered by the AOJ.  As such, while no waiver of AOJ review was submitted, it is unnecessary to refer the case to the AOJ for further review, and there will be no prejudice to the Veteran from consideration of this evidence by the Board.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  


FINDINGS OF FACT

The Veteran is permanently and totally disabled due to service-connected disability and, resolving all reasonable doubt in his favor, the private care at issue was rendered for a medical emergency and a VA facility was not feasibly available.




CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized, in the amount of $140.39, that were incurred for treatment at the Ochsner ER on June 30, 2009, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. §§ 17.120, 17.121 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran incurred total charges in the amount of $1,109.00 for treatment at the Ochsner ER on June 30, 2009.  The majority of this amount was adjusted or paid through Medicare, leaving a balance due from the Veteran of $140.43 as of September 2009.  The Veteran seeks payment or reimbursement for this amount.

The Board's decision herein to grant payment or reimbursement of medical expenses not previously authorized, in the amount of $140.39, that were incurred for treatment at the Ochsner ER on June 30, 2009, constitutes a full grant of the benefit sought on appeal.  As such, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

Under 38 U.S.C.A. § 1728 and implementing regulations, payment or reimbursement of unauthorized medical expenses will be allowed where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All three of these requirements must be met before payment or reimbursement may be authorized.  Malone v. Gober, 10 Vet. App. 539, 542 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107.  

In this case, the evidence of record reflects that the Veteran has been adjudicated totally and permanently disabled due to service-connected disability as of at least December 2006.  See VA printouts.  As such, he will be entitled to payment or reimbursement for the private treatment at issue if the other criteria are also met.

The Veteran asserts that his condition was a medical emergency because he had been having pains and fever for three days, and he developed a severe headache with fever, nausea, and dizziness at approximately 6:00 p.m. on June 30, 2009, a Tuesday.  He sought private treatment because the nearest VA facility was closed, as there has been no functioning emergency department since Hurricane Katrina, and the Urgent Care Clinic closes at 5:00 p.m.  The Veteran states that he had tried to treat the symptoms at home, but the pain was too bad that night and he thought he may have had a brain aneurysm.  He was treated with medications and released in a few hours, after the pain subsided.  The Veteran further states that he continued to have discomfort and severe headaches, with stomach cramps, the next day.  He again tried to treat the symptoms with over-the-counter medicines, with no success, so he sought treatment at the VA Urgent Care Clinic on July 2, 2009, a Thursday.  At that time, he was referred to the Tulane University Treatment Center, where he was admitted overnight and was found to have a bowel obstruction.  The Veteran's wife indicated agreement with these assertions during the Board hearing.  See, e.g., notice of disagreement, emails from Congressional liaison, hearing transcript.

Treatment records from the Ochsner ER are generally consistent with the Veteran's description of his symptoms.  He presented at 6:49 p.m. on June 30, 2009, with complaints of pains all over, or in the neck, back, shoulder, and head, with onset 2 or 3 days ago, as well as fever for three days.  He was noted to be in moderate distress.  Although his temperature was recorded as 98.4, he reported pain of 10/10 at 7:20 p.m., 5/10 at 8:04 p.m., and 3/10 at 9:04 p.m.  Upon physical examination and blood and urinalysis testing, the clinical impression was nonspecific myalgias and anxiety.  He was administered intravenous therapy and was discharged to home.  

Additionally, a VA summary report reflects that the Veteran was authorized for treatment at Tulane University Hospital & Clinic from July 2 to July 3, 2009, for the purpose of emergency non-VA care, with a diagnosis of constipation.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that he is entitled to payment or reimbursement of the balance due in the amount of $140.43 for treatment at the Ochsner ER on June 30, 2009.  The Board acknowledges the opinion of the VA clinical examiner that the Veteran's visit was for a non-emergent problem that had been present for 2-3 days and could have been satisfactorily addressed by a feasibly available VA facility.  However, the evidence also reflects that the condition manifested by acute symptoms including severe pain, or at a level of 10 out of 10, which the Veteran had never experienced before, at the time the Veteran sought private treatment.  Significantly, the Veteran sought VA treatment two days later for similar symptoms and was referred for non-VA emergency care, which resulted in an overnight admission.  As such, the Board finds that there was a medical emergency, as a prudent layperson could reasonably have believed that a delay in treatment when have been hazardous to life or health.  The Board further finds that a VA facility was not feasibly available, the nearest VA facility closed at 5:00 p.m., and the closest available VA emergency treatment center was approximately 73 miles away, in Biloxi, Mississippi.  







(CONTINUED ON NEXT PAGE)
Accordingly, applying the benefit of the doubt doctrine, the Veteran meets all three criteria under 38 U.S.C.A. § 1728(a) and implementing regulations.  Therefore, he is entitled to payment or reimbursement of the remaining balance due, in the amount of $140.39, for treatment at the Ochsner ER on June 30, 2009.


ORDER

Payment or reimbursement of medical expenses not previously authorized, in the amount of $140.39, that were incurred for treatment at the Ochsner Foundation Medical Center on June 30, 2009, is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


